 474DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Truck Drivers,Warehousemen and HelpersLocal Union No. 5, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Ind. and Grinnell FireProtection Systems Company,Inc. and Road Sprin-kler Fitters Local UnionNo. 669,United Associa-tion of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United Statesand Canada,AFL-CIO. Case 15-CD-222September19, 19751.THE BUSINESS OF THE EMPLOYERGrinnell is a Delaware corporation licensed to doand engaged in the fabrication and installation of fireprotection systems in Baton Rouge, Louisiana. It wasstipulated that during the past 12 months Grinnellhas purchased goods and materials in excess of$50,000 from points located outside of the State ofLouisiana.We find that Grinnell is engaged in commercewithin the meaning of Section 2(6) of the Act and itwill effectuate the policies of the Act to assert juris-diction herein.DECISIONAND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing charges filed by Grinnell Fire Protection SystemsCompany, Inc., herein also called the Employer, onMay 30, 1975, alleging that General Truck Drivers,Warehousemen and Helpers Local Union No. 5, affi-liated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Ind., herein also referred to as Local 5 or Teamsters,violated Section 8(b)(4)(D) of the Act byengaging incertain proscribed activity with an object of forcingor requiring Grinnell toassignthe work in dispute toemployees represented by Teamsters rather than toemployees represented by Road Sprinkler Fitters Lo-calUnion No. 669, United Association of Journey-men and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada,AFL-CIO, herein also referred to as Road SprinklerFitters or Local 669.A hearing was held before Hearing Officer Ed-ward J. Fonti on July 17 and 18, 1975. All partiesappeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the is-sues.Thereafter, the Employer and Local 5 filedbriefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, including thebriefs of the parties, the Board makes the followingfindings:II.THE LABOR ORGANIZATION INVOLVEDItwas stipulated and we find that Teamsters Local5 and Road Sprinkler Fitters Local 669 are labor or-ganizations within the meaning of Section 2(5) of theAct.III.THE DISPUTEA. Background and Facts of the DisputeAfter contracting with Milton Womack, Inc., thegeneral contractor, to design and install a sprinklersystem at the Cortana Mall in Baton Rouge, Louisi-ana, Grinnell began work on March 2, 1975. The in-stallationprocess continued untilMay 23, 1975,when a truckload of materials for Grinnell arrived atthe mall. Although three members of Local 669 werepresent to unload the truck, the Teamsters job stew-ard advised the Employer'sarea foreman,BillieDe-laney, thatmembers ofLocal 5 would unload thevehicle.As Delany prepared to unload the truck usingmembers of Local 669, he was confronted by EarlJones of Local 5 and approximately 20 men. Jonesthen informed Delaney that the teamsters would un-load the truck. Upon his return from contactingGrinnell'smanagement and law enforcement offi-cials,Delaney discovered that Jones and members ofLocal 5 had already unloaded the truck. Accordingto Delaney's testimony, he made no effort to halt theunloading by the teamsters, "Because I figured 20against 2, we couldn't stop them and they'd ofthrowed us off that truck if we got up on it."This incident resulted in the Employer filing theinstant charge with the Board. At that time, Local 5gave the Board written assurance that it would re-frain from interfering with the Employer's work as-signments.On June 19, 1975, Delaney arrived at the jobsite ina pickup truck with tools on it. Tommy Craig, the220 NLRB No. 116 TEAMSTERSLOCAL UNION NO. 5475new job steward for Local 5, soon informed him thatthe teamsters would have to remove the tools fromthe truck. Delaney responded that according to theNLRB, Local 5 "wasn't supposed to fool with" theEmployer until after the hearing. He further advisedCraig that a Condor Lift would arrive by truck mo-mentarily. Craig said the teamsters would also un-load this vehicle.After several phone calls, Jones arrived at the job-siteto read a letter from Local 5's attorney to theBoard regarding the agreement that the Teamsterswould refrain from interfering with the Employer'soperations until the dispute had been adjudicated.The teamsters then permitted Local 669 to unloadboth the pickup truck and the Condor Lift, whichhad arrived in the interim.The following morningunidentified pickets were at a project gate protestingthe use of nonunion labor by another subcontractorat the mall. As a result, the job was shut down forseveral weeks.Womack finally called a meeting of all subcontrac-tors on June 26. Due to the continuing disputes be-tween Local 5 and various subcontractors,Womackrequested Don Boyd, the district manager for theEmployer, to permit the teamsters to unloadGrinnell'smaterials.When Boyd did not agree tosuch action,Womack told him to stay off the jobuntil further notice. The Employer has not been onthe jobsite since that date.B. The Work in DisputeThe work in dispute is limited to the initial unload-ing of materialsbrought to the jobsite by trucks. Ac-cording to the Employer, such materials include pipe,pipe fabrications, and component parts of fire pro-tection systems to be installed by Grinnell at the in-stallation site.C. The Contention of the PartiesRespondent Local 5 argues that the establishedpast practice in the area involved herein requires as-signment of the disputed work to its members. Inthis connection,the Teamsters asserts the disputedwork could be done equally well by both Unions.Respondent also argues that a 1967 agreement be-tween Local 5 and Plumbers Local Union No. 198,United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, is dispositive of the dis-pute. Such agreement gives to Local 5 the initialhand unloading and checking off of all materials.The Employer contends that the Teamsters violat-ed Section 8(b)(4)(D) of the Act by seeking to compelthe assignmentof the disputed work to members ofLocal 5. The Employer also submits that the awardof the disputed work to its own employees is appro-priate inview of theirpossessionof the requisiteskills,efficiency and economy of operation, the con-tract between Grinnell and the Road Sprinkler Fit-ters, past company practice, and the Employer's as-signmentof the work. The position of Local 669 is inagreementwith that of the Employer.D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated, and thatthere is no agreed-upon method, which is binding onall parties, for the voluntary adjustment of the dis-pute.The record indicates only two to four men are nec-essary to unload materials for the installation of afire protection system.When 20 teamsters confront-ed Delaney and his crew of 2 men at the mall con-struction site, it created an inference that Local 5 didnot intend to permit the unloading of the vehiclewithout interference. Delaney's actions in calling thepolice and his employer relative to the situation indi-cate that he feared the consequences of continuingwork with the Local 669 employees of Grinnell.Moreover, as a consequence of the Employer's stead-fast refusal to give the disputed work to the team-sters, the general contractors forced the Company offthe job.Ina jurisdictional context, the Board is notcharged with finding that a violation did in fact oc-cur, but only that there is reasonable cause to believethat there has been a violation. On the facts herein,and without ruling on the credibility of testimonythat is inissue,we find there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.In addition, none of the parties has agreed to bebound by determinations of the Impartial Jurisdic-tionalDisputes Board or any alternative method forvoluntary adjustment of this dispute. It is thereforeclear that at the time of the instant dispute there didnot existany agreed-upon method for the voluntaryadjustment of the dispute to which all parties werebound. Accordingly, we find that the matter is prop-erly before the Board for determination under Sec-tion 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed work af- 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDter giving due consideration to various relevant fac-tors.As the Board has stated, the determination in ajurisdictional dispute caseisanact of judgmentbased on commonsense and experience in weighingthese factors.' The following factors are relevant inmaking a determination of the dispute before us.1.Board certifications and relevantcollective-bargaining agreementsNeither of the labor organizations concerned here-in has been certified by the Board as the collective-bargainingrepresentativeforaunitoftheEmployer's employees.As a member of a multiemployer bargaining unit,Grinnell contends that article 14 of the current col-lective-bargaining agreement between the NationalAutomatic Sprinkler and Fire Control Association,Inc., and the Road Sprinkler Fitters requiresassign-ment of the disputed work to employees representedby Local 669. According to the testimony adduced atthe hearing, members of Local 669 have exclusivelyhandled the disputed work for at least the past 7 or 8years under a contract substantially identical to thatexecuted on April 1, 1975. In addition, the Employernoted that it has no current collective-bargainingagreement with Local 5.Although the Teamsters has no collective-bargain-ing agreement with the Employer, Local 5 asserts the1967 contract with Plumbers Local 198 gives it theright to the work in dispute. However, such agree-ment is not determinative of the instant proceedingin view of the Road Sprinkler Fitters lack of partici-pation therein. Accordingly, we find that this factorfavors an award of the disputed work to employeesrepresented by Local 669.2.The Employer's assignmentand past practiceAlthough Local5 alleges thatitsmembers haveperformed the work in dispute for Grinnell on sever-al occasions,the Employer's area foreman testifiedthat Local 669 has exclusively handled such workduring the past 7 or 8 years. In this connection, Grin-nell presented an inclusive listing ofjobs completedsince1969. The Employer contends that the RoadSprinkler Fitters unloadedmaterialsoff the trucks atall of the jobs cited.It is also clearthat the Employerwishes to continue this assignmentof the work.Thus, we find that this factor favors award of the1N L R Bv. Radio and Television Broadcast EngineersUnion, Local 1212,International Brotherhoodof Electrical Workers, AFL-CIO [Columbia Broad-casting System],364 U S 573 (1961);International Associationof Machinists,Lodge No 1743, AFL-CIO (J A JonesConstuctionCompany),135 NLRB1402 (1962)work in dispute to employees representedby Local669.3.Area and industry practiceThe record indicates that the industry practice is touse members of the Road Sprinkler Fitters to unloadand check in materials for installation of fire protec-tion systems. The district superintendent for a com-petitor of Grinnell testified that he knows of no claimby any union other than Local 669 for the disputedwork in his area, which includes New Orleans andBaton Rouge, Louisiana; Mobile, Alabama; south-ernMississippi; and the Florida Panhandle. A. T.Lyde, the Employer's district superintendent, saidthat members of Local 669 have always unloaded thepipe and pipe fabrications during his 36 years in theindustry.Area practice among the other building trades isgenerally to permit Local 5 to hand unload andcheck off materials arriving at the jobsite. Althoughthe teamsters have also received some of the work indispute in the Baton Rouge area here involved, theBoard finds that those companies installing sprinklersystems that have permitted Local 5 to handle thesefunctions have done so in order to avert the possibili-ty of a shutdown at the jobsite. In several instances,the teamsters were paid for work they did not per-form.Consequently, we find that industry practice fa-vors an award of the work in dispute to employeesrepresented by Local 669, while area practice ismixed and favors an award to neither of the compet-ing groups of employees.4.Relative skills, efficiency, and economy ofoperationsThe Employer strongly favors an award of thework to its employees represented by Local 669 be-cause of their experience in performing the disputedwork and the resulting efficiency and economy ofoperation.In this connection, Local 669 apprentices undergoa 5-year training program which includes instructionin the reading of blueprints and identification of thecolor coding system used in the industry to identifyfabrications and components. When members of Lo-cal 5 unload the pipe and fabrications in a randommanner, the record shows that the Road SprinklerFittersmust then sort the materials by blueprints ac-cording to sequence and area of installation. Grinnelldesires to avoid such additional handling by system-atically unloading the materials to expedite the in-stallation process.Moreover, the teamsters perform- TEAMSTERSLOCAL UNION NO. 5ing this work would receive wages for at least 4hours' work even though the job normally requiresless time.Accordingly, we find that this factor favors awardof the work in dispute to employees represented byLocal 669.ConclusionUpon consideration of all relevant factors, we con-clude that the Employer's employees who are repre-sented by Road Sprinkler Fitters Local Union No.669, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry ofthe UnitedStatesand Canada, AFL-CIO, are enti-tled to the work in dispute. We reach this conclusionbased on the Employer's current collective-bargain-ing relationships;the Employer's assignment of thedisputed work to these employees and the fact thatthe assignment is consistentwith the Employer'spractice; the fact that employees represented by Lo-cal 669 possess the requisite skills to perform thework; and the fact that suchan assignmentwill resultin greaterefficiency and economy of operations. Ac-cordingly, we shall determine the dispute before usby awarding the work in dispute to those employeesrepresented by Local 669, but not to that Union oritsmembers.We find that Teamsters Local No. 5 isnot entitled, by means proscribed under Section8(b)(4)(D) of the Act, to force or require the Employ-er to assignthe disputed work to employees repre-sented by it.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National Labor477RelationsAct, as amended, and on the basis of theforegoing findings and the entire record in this pro-ceeding the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Grinnell Fire Protection SystemsCompany, Inc., who are represented by Road Sprin-kler Fitters Local Union No. 669, United Associa-tion of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, AFL-CIO, are entitled to perform the workinvolved in the initial unloading of materials broughtto the jobsite by trucks.2.General Truck Drivers,Warehousemen andHelpers Local Union No. 5, affiliated withInterna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemenand Helpers of America, Ind., is not enti-tled, by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require Grinnell Fire ProtectionSystems Company, Inc., to assign the disputed workdescribed in paragraph 1 of this Determination ofDispute to employees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, General Truck Driv-ers,Warehousemen and Helpers Local Union No. 5,affiliatedwith International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, Ind., shall notify the Regional Director forRegion 15, in writing, whether or not it will refrainfrom forcing or requiring Grinnell Fire ProtectionSystems Company, Inc., by means proscribed by Sec-tion 8(b)(4)(D), to assign the above-described disput-ed work to employees represented by it rather than toemployees represented by Road Sprinkler Fitters Lo-calUnion No. 669, United Association of Journey-men and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada,AFL-CIO.